



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of
the Criminal
    Code
provide:

486.4(1)       Subject to subsection (2),
    the presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as
    it read at any time before the day on which this subparagraph comes into force,
    if the conduct alleged involves a violation of the complainants sexual
    integrity and that conduct would be an offence referred to in subparagraph (i)
    if it occurred on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25, s.
    22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in paragraph (a).

(2)     In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)     on application made by the
    victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of an
    offence other than an offence referred to in subsection (1), if the victim is
    under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the
    victim of their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)     In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community.
2005, c.
    32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014,
    c. 25, ss. 22,48; 2015, c. 13, s. 18..

486.6(1)       Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings
    taken against any person who fails to comply with the order, the publication in
    any document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Lubin, 2016 ONCA 780

DATE: 20161024

DOCKET: M47039 (C61474)

Feldman J.A. (In Chambers)

BETWEEN

Her Majesty the Queen

Respondent (Respondent)

and

Joshua Lubin

Applicant (Appellant)

Zachary Kerbel, for the applicant

Andrew Hotke, for the respondent

Heard: October 18, 2016

ENDORSEMENT

Introduction

[1]

The
    applicant has appealed his conviction and sentence for sexual assault,
    following a judge-alone trial in the Superior Court. His lawyer filed a
    solicitor notice of appeal. He is on bail pending appeal. He seeks an order
    under s. 684 of the
Criminal Code
for the appointment of counsel for
    his appeal. This is a renewal of a previous application that was denied on July
    28, 2016 by Gillese J.A. on financial grounds. Based on new evidence or a
    correction of the evidence regarding the ability of his girlfriend to
    contribute to the cost of retaining appeal counsel, he asks the court to
    reconsider his request.

[2]

The
    Crown opposes the application. It takes the position that having been denied Legal
    Aid on financial grounds, the applicant has not shown that he cannot afford to
    retain counsel. Further, the Crowns position is that the appeal is not
    meritorious and that the applicant is capable of arguing it on his own.

[3]

For
    the following reasons, the application is granted.

The Test

[4]

Under
    s. 684, a judge of the Court of Appeal may appoint counsel to represent an
    accused on appeal where two criteria are met: 1) it appears desirable in the
    interests of justice that the accused should have legal assistance; and 2) it
    appears that the accused has not sufficient means to obtain that assistance.

The Financial Ground

[5]

I
    will first address the second criterion, because that was the basis for the
    original denial of this application. The court is told that the applicant was
    denied Legal Aid for the appeal based solely on the fact that he earns more
    than the financial threshold imposed by Legal Aid, and that Legal Aid did not
    address the merits of the appeal. The applicant, who is now 25 years old, filed
    a detailed affidavit regarding his income. It shows that he has a job with a
    salary of approximately $30,000, significant debt to his trial lawyer, student
    loans, and no savings. After covering his basic living expenses, he has approximately
    $1,000 per month available to put towards his debt and other expenses.

[6]

On
    the first application, the affidavit originally filed by his girlfriend as a
    proposed surety for his bail application showed that she had a salary of
    $31,000 and some assets. On that basis, Gillese J.A. denied the s. 684
    application, noting that it is expected that applicants will seek the
    assistance of family and loved ones to the extent possible as sources of funds
    to pay for an appeal lawyer before making a court application for funding.

[7]

Counsel
    has now filed a further affidavit from the applicants girlfriend, clarifying
    that even at the time of the application she no longer had the same income as
    she had reduced her hours of work, and is not able to provide financial
    assistance to the applicant.

[8]

All
    of this evidence is unchallenged and accepted by the Crown. However, counsel
    asserts that the applicant has not met his onus and that it is not the courts
    role to review the decision of Legal Aid.

[9]

In
    the case of
R. v. Assoun
, 2002 NSCA 50, 203 N.S.R. (2d) 316, Cromwell
    J.A. addressed the issue of the relationship between the denial of Legal Aid on
    financial grounds and the role of the court under s. 684. He pointed out that
    the primary obligation to assist those in financial need to obtain counsel
    rests with Legal Aid, and that the power to appoint counsel should be read
    together with and in light of that obligation (para. 47). However, Legal Aids
    decision (which in Ontario relies on its own threshold criterion) is not, and
    cannot be, conclusive of the issue under section 684 of whether the applicant
    lacks sufficient means to obtain legal assistance for the appeal (para. 49). The
    court is not sitting on appeal or review of the decision by Legal Aid. The
    court rather must make its own decision on the record before it as to whether
    the applicant has the means to obtain legal assistance. See also
R. v.
    Adams
, 2016 ONCA 413, at para. 28;
R. v. Peterman
(2004), 70 O.R.
    (3d) 481 (C.A.), at para. 22;
R. v. Rushlow
, 2009 ONCA 461, 96 O.R.
    (3d) 302, at para. 18.

[10]

In this case I
    believe it is clear that the applicant is not financially able to retain
    counsel, nor does he have loved ones or family who would be able to assist him.
    The financial source that Gillese J.A. understood was available was based on a
    mistake in failing to update the record that was placed before her on the
    original application.

The Interests of Justice Ground

[11]

The interests of
    justice take into account the potential merit of the appeal, the ability of the
    applicant to present the case to the court without counsel, and the ability of
    the court to properly decide the case without the assistance of counsel. They reflect
    the broad access to appellate review as well as the wide remedial powers of the
    Court of Appeal contemplated by ss. 675 and 686 of the
Criminal Code
.
    See
R. v. Bernardo
(1997), 105 O.A.C. 244 (C.A.), at paras. 20-22.

[12]

The first
    inquiry is into the potential merit of the appeal. The test is whether the
    appeal is an arguable one. The test is set no higher for two reasons. First,
    the full record is not available on the application to make a full assessment
    of the merits and second, it can be said that an appellant with a merely
    arguable case is more in need of counsel than one who has a clearly strong
    appeal.
Bernardo
,
at
    para. 22.

[13]

Counsel on this
    application spent considerable time arguing about the potential merit of the
    appeal. I do not think it wise to discuss the merits in great detail. I am
    satisfied that counsel for the applicant, who was trial counsel as well, has
    demonstrated that the applicant has an arguable case on appeal.

[14]

The issue at the
    trial was whether the sexual encounter between the applicant and the
    complainant was consensual. Both the complainant and the applicant testified.
    The issue turned significantly on credibility findings made by the trial judge.
    The main argument is that the trial judge failed to address a number of pieces
    of evidence that contradicted his findings, and relied on post offence demeanor
    evidence to an unwarranted extent in the face of other evidence. Although
    credibility findings are given significant deference on appeal, if errors are
    made in the perception of the evidence, there can be room for appellate
    interference.

[15]

The second
    inquiry is whether the applicant is able to effectively argue the appeal
    without the assistance of counsel. This is not a case like
Adams
where
    the applicant was convicted of fraud in connection with complex business
    dealings and was found to be well-able to advance his claims using the
    extensive material prepared by trial counsel.

[16]

In this case,
    the applicant is a young man of 25 years with no criminal record who completed two
    years of post-secondary education and works at a retail store. His counsel
    advises the court that he is unable to present the nuanced legal issues that
    will be raised on this appeal. There is no basis for the court to reject this
    submission.

[17]

Crown counsel
    also raised the possibility that the interests of justice would be satisfied by
    moving this appeal from the solicitor appeal stream to the inmate appeal stream.
    In the inmate appeal stream, the Crown is normally responsible for ordering the
    relevant portions of the transcript and preparing the appeal book, and the
    applicant could have the assistance of pro bono duty counsel.

[18]

Crown counsel is
    referring to the pro bono duty counsel program run by senior members of the
    defence bar, in cooperation with the Crown and the court, to assist inmates who
    have been denied Legal Aid for their appeals. Members of the pro bono duty
    counsel roster appear on inmate sitting days in Toronto and Kingston to assist
    appellants who are incarcerated throughout Ontario and across Canada. The pro
    bono duty counsel program is run by volunteer members of the defence bar. Unlike
    the Legal Aid program, the pro bono duty counsel are not obligated to assist
    unrepresented litigants - they give their time as a public service in the best
    traditions of the bar. Their presence is not a substitute for fully-funded
    counsel, whether through Legal Aid or a s. 684 order, where circumstances
    warrant such assistance.

Decision

[19]

Based on the
    record and submissions on the motion, this is a case where the assistance of
    funded counsel is required in the interests of justice. The court has been told
    that this was a 7-day trial with 12 witnesses including 2 expert witnesses. The
    applicant is not in a financial position to order the necessary portions of the
    transcript on his own or to know what they are. The legal issues raised regarding
    the trial judges reasons and approach to the critical credibility findings are
    nuanced. The applicant requires the assistance of a lawyer to properly and
    effectively present his case.

Result

[20]

The application
    to appoint s. 684 counsel is granted. Crown and defence counsel are to discuss
    and agree on what portion of the trial record will be required for the appeal.

K. Feldman
    J.A.


